In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00159-CR



     LAQUETA MONIQUE CRAWFORD, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-2778-06




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Laqueta M. Crawford, appellant, has filed with this Court a motion to dismiss her

appeal. 1 The motion is signed by Crawford and by her counsel in compliance with Rule 42.2(a)

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2, we grant the motion. See TEX. R. APP. P. 42.2.

        Accordingly, we dismiss the appeal.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           December 11, 2012
Date Decided:             December 12, 2012

Do Not Publish




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                       2